Title: To George Washington from Henry Laurens, 10 March 1778
From: Laurens, Henry
To: Washington, George



Sir
10th March 1778

My last to your Excellency was under the 5th Inst. by sharp, the same day your Excellency’s favor of the 27th Ulto came to hand & was presented to Congress, but I have received no Commands respecting the Contents.
Inclosed herein Your Excellency will receive two Acts of Congress of the 7th Inst.
1. for restricting the power of granting furlough’s.
2. for holding a general Fast on Wednesday 22d April.
I have the honour to be with great Regard & Esteem &ca.
